PER CURIAM.
The real question in this case is whether the lower court abused its discretion in refusing to allow relator to amend her writ to seek relief different from that sought in the original writ after the evidence had been adduced. We have carefully examined the record and do not find that the Chancellor abused his discretion in entering final judgment for the respondent. The final- decree of the lower court is therefore affirmed.
SEBRING, C. J., and THOMAS, MATHEWS and DREW, JJ., concur. -